Citation Nr: 0321415	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  99-05 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
private emergency room care on March 19, 2001.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




REMAND

On August 13, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the VAMC for the 
following:  

1.  If not yet obtained, Make arrangements to 
obtain records from the following private medical 
facility:
Leesburg Regional Medical Center 
600 E. Dixie Avenue 
Leesburg, FL  34788

(Specifically, ask Leesburg Regional to 
provide all records pertaining to the 
treatment of the veteran (for acute and 
chronic bronchitis) on March 19, 2001, 
especially any record that reveals more 
about the veteran's condition at the time 
of arrival in the emergency room and how 
he got there, i.e., whether he arrived by 
ambulance, whether he drove, or whether 
someone else drove him.  The records 
desired include emergency department 
nursing assessment notes, physician's 
records, triage notes, discharge 
summaries, consultations, vitals, 
medications prescribed, and results of 
any laboratory work or tests performed.)



2.  If no reply has been received, make a 2nd 
attempt to: 
Write a letter to
Randy Jungklaus, Administrative Officer
Clinic of Jurisdiction/Fee Basis
Department of Veterans Affairs Medical Center
801 South Marion Street
Lake City, Florida 32025-5898

Make this the body of the letter:

"The Board needs more information about the denial 
of payment or reimbursement for the cost of private 
emergency room care on March 19, 2001, in this 
case.  It appears from the June 6, 2001, decision 
and the July 9, 2001, notification letter that the 
decisionmaker concluded that the medical services 
provided to the veteran on March 19, 2001, were not 
authorized by VA in advance under 38 U.S.C. § 1703 
and that payment or reimbursement of unauthorized 
medical expenses under 38 U.S.C. § 1728 was not 
warranted because such services were not rendered 
in a medical emergency and because VA facilities 
were feasibly available.

The United States Court of Appeals for Veterans 
Claims (Court) has held that decisions about 
eligibility for fee-basis care under 38 U.S.C. 
§ 1703, including questions about whether a VA 
facility is geographically inaccessible and/or not 
capable of furnishing the care or services 
required, and decisions about eligibility for 
payment or reimbursement under 38 U.S.C. § 1728 for 
unauthorized non-VA medical expenses, including 
questions about whether the treatment was for a 
medical emergency and whether VA facilities were 
feasibly available, are determinations that are 
subject to review on appeal by the Board.  Meakin 
v. West, 11 Vet. App. 183, 185-86 (1998); Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995).  See also 
Bellezza v. Principi, No. 99-1038, slip op. at 6 
(June 4, 2002) (holding that it is the Board's 
responsibility to ensure that the VA physician's 
determination as to the ending point of a medical 
emergency considered private physician's opinions 
and records and it is the Board's duty to inquire 
into the "sound medical judgment" of the VA 
physician).  Therefore, we need more information 
about the decision in this case to facilitate 
review on appeal.  See Zimick v West, 11 Vet. App. 
45, 52 (1998) (noting that, although VHA may not be 
as experienced in processing and adjudicating 
claims as VBA, this case illustrates the need for a 
full and complete record to facilitate adjudication 
of the claim as well as review by the Board and the 
Court).

The decision was rendered on June 6, 2001, by 
"Stein" on a document entitled, "Timely ER's".  
Please provide the complete name and title of 
"Stein" and state whether this person is a 
physician.  It appears that "Stein" was signing 
"for J. Mea OES" (handwriting not entirely 
legible).  If "Stein" was signing for someone 
else, please state that person's name and provide 
his or her title and state whether that person is a 
physician.

The notification letter, dated July 9, 2001, of the 
denial of the claim was addressed to "Sarasota Emg 
Med".  This appears to be the 
physician's/supplier's billing name and the 
claimant for payment or reimbursement of medical 
expenses.  Please state on what date the claim 
received by VAMC.  Please mail any claim documents 
received by the VAMC to the Board to be placed in 
the claims file for review on appeal.  If the claim 
was made by telephone, please mail the Board any 
Report of Contacts or other documents pertaining to 
the call.

It appears from the statement of the case (page 14) 
that the decisionmaker reviewed the "emergency 
room report" from Leesburg Regional Medical 
Center.  A document, entitled "Emergency Document 
Record" from that hospital is in the claims file.  
Please confirm whether this was the record reviewed 
by the decisionmaker.  If any additional records 
were reviewed, please identify those records and 
mail copies of them to the Board for association 
with the claims file.

Since it was determined that the veteran was not 
eligible for reimbursement under 38 U.S.C. § 1728 
and the statement of the case provided him with the 
regulations pertaining to payment or reimbursement 
under 38 U.S.C. § 1725 (38 C.F.R. 
§§ 17.1000-17.1008), please inform the Board 
whether his claim was considered under these 
provisions.  See 66 Fed. Reg. 36467, 36471 (July 
12, 2001) (to be codified at 38 C.F.R. § 20.1002(i) 
(2002)).  If not, please inform the Board why 
consideration under 38 U.S.C. § 1725 (38 C.F.R. 
§§ 17.1000-17.1008) was not warranted.  If so, 
please inform the Board of the basis for the denial 
under these regulations.

Please provide any other relevant information 
regarding consideration of reimbursement under 
38 U.S.C. § 1725 (38 C.F.R. §§ 17.1000-17.1008) to 
facilitate review on appeal.  For example, it is 
not evident from the claims file whether the 
veteran "was enrolled in the VA health care 
system" on March 19, 2001, although he underwent 
cardiac catheterization at a VAMC in March 2000, 
within the 24-month period preceding March 19, 
2001.  38 C.F.R. § 17.1002(e).  It is not clear 
whether he had "no coverage under a health-plan 
contract for payment or reimbursement", although 
he listed CHAMPUS as his insurance in July 1997 
during another admission to Leesburg but noted some 
difficulties with that coverage when "CHAMPUS 
changed to Tricare" on a VA Form 21-4142 dated in 
July 1999.  38 C.F.R. § 17.1002(g).  Please state 
whether the Fee Service Review Physician or 
equivalent officer rendered a determination under 
38 C.F.R. § 17.1002(b) or (c) and, if so, what that 
determination was.  Concerning (c), it is unclear 
from the present record whether the veteran was 
brought to the emergency room in an ambulance on 
March 19, 2001.  Please send the Board any 
documents that may clarify this fact."


3.  If any of the requested actions above were 
completed or pertain to your VAMC instead of the 
Lake City VA facility, Please follow the Board 
instructions pertaining to the requested 
development.   


4.  After the development requested above 
has been completed to the extent 
possible, the VAMC should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




